 254DECISIONSOF NATIONALLABOR RELATIONS BOARDUniversal Tool & Stamping Company,Inc.andInterna-tional Union,United Automobile,Aerospace&Agricul-tural ImplementWorkers of America(UAW)andThe Ward Group,Party of Interest.Case 25-CA-3014April 30, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn June 30, 1969, Trial Examiner 'Paul Bisgyer issuedhisDecision in the above-entitled proceeding, findingthatRespondent had not engaged in the unfair laborpractices alleged in the complaint and recommendingthat, the complaint be dismissedin itsentirety, as setforth in the attached Trail Examiner's Decision. There-after, the General Counsel and'the Charging Party filedexceptions to the Decision and supporting briefs,Respondent filed cross-exceptions to the Decision anda supporting brief, Respondent, filed briefs in answerto the General Counsel's and Charging Party's excep-tions, and the Charging Party filed a brief in answerto Respondent's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its power's in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions, the cross-exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the TrialExaminer'ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended,theNationalLaborRelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissedCHAIRMAN MCCULLOCH,dissenting:Icannot agree with my colleagues'and the TrialExaminer's conclusion that the Ward group,by simplytakingthe UEUname, became in fact the UEU namedin the contract with the Employer.Thereisample evidence that Local1510,UAW (ineffectUEU-UAW),ismerely thealter egoof the formerunaffiliated union,UEU. Thus,the affiliation meetingwas called on the recommendation ofallsixunionofficerswithmore than adequate notice sent to theunion members; an overwhelming number of employees,202 of 250 in the Union,attended the meeting, anda substantial majority of those attending approved theaffiliation in a properly conducted election.Subsequentto the election,theUEU-UAWretained possessionof all the assets, records, and files of its predecessorand four of the former UEU officers assumed similarpositions in the newly titled local. In light of thesecircumstances, it is clear that Local 1510 was the continu-ationof andlegitimatesuccessor to the unaffiliated UEU.Moreover, Respondent had knowledge of the affiliationbefore its officers signed the contract. Yet, during theweeks it delayed recognizing the affiliated union, it hastilyturned over-the previously checked-off dues to Wardon December 5 and promptly recognized his group asthe contract representative of the employees on Decem-ber 18 after only 40 employees had met the night beforeand voted to reorganize the "UEU." Given this conduct,I find it somewhat ingenuous to conclude that Respondentwas merely an innocent caught between two colorableconflicting bargaining demands. But for Respondent'stacit cooperation with the Ward group, the UEU-UAWwas ready and able to administer the current contractand function in every respect'as the duly elected bargain-ing representative. The effect of my colleagues' decisionis to make the selection of theemployees'representativeamatter of employer free choice. For the foregoingreasons, I would'find that Respondent was in violationof Section 8(a) (5) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Trial Examiner: This proceeding, withall the parties represented, was heard on March 26,27, and 28, 1969, at Fort Wayne, Indiana, on the com-plaint of the General Counsel issued on October 24,1968,whichwas subsequently amended,' and theanswers of Universal Tool & Stamping Company, Inc ,herein called the Respondent or Company. The Interve-nor also filed an answer in the name of Universal Employ-ees Union, herein called UEU, asserting the nonexis-tence of any organization known as "The Ward Group"designated in the original and amended complaints.The pleadings present the question whether the Respond-ent' violated Section 8(a) (5) and (1) of the NationalLabor Relations Act, as amended,' by continuing torecognize the UEU as the exclusive bargaining represent-ative of the Company's employees pursuant to a conced-edly valid collective-bargaining agreement and refusing'The complaint,as amended,isbased on an original charge filedon January 8, 1968, and an amended charge filed on February 14,1968, copies of which were duly served on the Respondent by registeredmail on the respective dates of the filing of the chargesYSec 8(a)(5) of the Actmakes it an unfair labor practice for anemployer to refuse to bargain collectively with the representativesof his employees,subject to the provisions of section 9(a) " The latterprovision states that"[r]epresentatives designated or selected for thepurposes of collective bargainingby the majorityof the employeesin a unit appropriate for such purposes,shall be the exclusive representa-tives of all the employees in such unit for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment,or other conditions of employmentSec 8(a)(1)prohibits an employer to interfere with, restrain, orcoerce employees in the exercise of the rights guaranteed in section7" which,in turn,provides,among other things, that "[e]mployeesshall have therighttobargain collectively through representativesof their own choosing182 NLRB No. 38 UNIVERSAL TOOL & STAMPING CO.to accord such recognition to Local 1510, InternationalUnion, United Automobile, Aerospace & AgriculturalImplement Workers of America (UAW), herein calledUAW or Local 1510, with whom the UEU had allegedlyaffiliated.At the close of the hearing, the parties waivedoral argument but thereafter submitted briefs in supportof their respectivepositions.,Upon the entire record, and from my observationof the demeanor of the witnesses, and with due consider-ation being given to the arguments advanced by theparties, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Indiana corporation, is engagedin the manufacture, sale, and distribution of automobilebumper jacks and related products at its plant in Bulter,Indiana, where it maintains its principal office and placeof business. It annually ships from this plant manufac-tured products valued in excess of $50,000 directly topoints outside Indiana and receives goods and materialsalso valued in excess of $50,000 from sources outsidethe State.It is admitted, and I find, that the Respondent isengaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDUEU, InternationalUnion,UnitedAutomobile,Aerospace& AgriculturalImplementWorkers ofAmerica (UAW) and Local 1510 are labororganizationswithin themeaning ofSection 2(5) of the Act.IIITHE ALLEGEDUNFAIR LABORPRACTICESA.The FactsThe critical issue in this case turns on the identityof the labor organization entitled to represent theRespondent's employees3 and to administer the currentcollective-bargaining agreement covering their terms andconditions of employment. The events giving rise tothis problem are essentially not in dispute and are relatedbelow.1.Collective bargaining history; the strike; execution ofthe current contractSince about 1958 UEU, an independent labor organiza-tion, has been the 'recognized bargaining representativeof the Respondent's employees pursuant to successive'There is no question of the appropriateness of the bargaining unitdescribed in the complaint as consisting ofAll employees of Respondent employed at its plant exclusive ofoffice and clerical employees,engineersand draftsmen, and exclusiveof all officers, direct company representatives, superintendents,foremen, assistant foremen, and all other supervisors as definedin the Act255contracts. In September. 1967,4 the Respondent and UEUinitiated negotiations for a contract to supplant the thencurrent one which was due to expire midnight of October31.5 Because of the parties' inability to reach agreementby the expiration date, UEU called the employees outon strike and the plant shut down. On November 7,while the strike was still in progress, negotiations wereresumed and produced agreement through the effortsof a Federal mediator. The next day (November 8),at a previously scheduled UEU meeting summoned toconsider affiliation with UAW, which will later be dis-cussed, the membership voted to accept the contract.Later in the evening, the UEU bargaining committeewent to the plant and reported the ratification voteto the Respondent's Secretary Mayer, its chief executiveofficer, who inquired about' the truth of the rumor thatUEU had affiliated with UAW. UEU President Rogersconfirmed the affiliation and UEU Vice President Curcioadded that UAW would therefore police and administerthe contract for its 3-year term.' Expressing reluctanceto sign the contract without first consulting the Compa-ny's attorney, Mayer deferred the formal execution ofthe contract to the following morning.,At the appointed time on November 9, the UEUbargaining committee? met with management and affixedtheir signatures to the contract with the clear understand-ing that it was UEU which was the contracting partyas identified in the agreement. On November 13, theemployees returned , to work and plant operationsresumed.2UAW's appearance; UEU's alleged affiliation withthat organizationOn November 1, the first day of the strike, UAWInternational representative, James Perkins, accompa-nied by two employees of a neighboring plant, visitedUEU Vice President Curcio at his home and discussedthe benefits to be derived from UEU's affiliation withUAW and the steps to be followed to achieve affiliation.Pointing out that affiliation required the unanimous con-sentof UEU's officers, Perkins stated that, if the officerswere not amenable to the idea of affiliation, the UAWcould file with the Board a petition for a representationelection. In the latter event, Perkins told Curcio, employ-Unless otherwise indicated, all dates refer to 1%7.Representing the Respondent in these negotiations were DonaldC Mayer, secretary and chief executive officer, and three other'companyofficials, Norman R Ritenour, Russell K Ulm, and Wayne B BillingsThe UEU bargaining team consisted of President Stanley Rogers, VicePresident Frank J Cdrcio, Secretary-Treasurer Rosie Brock, and execu-tive committee members John McMillen Ora Shambaugh, and DaleWard^There is conflicting testimony by the Respondent's witnesses thatRogers also stated that the affiliation would not become effective for3 yearsIn view of the affiliation actionand UAW's efforts to securerecognition to administer the contract,which is later discussed, it ishardly likely that Rogers would make the statements imputed to himand that, in all probability, the Respondent's representatives misunder-stood him I therefore credit the testimony of Rogers and Curcioon which the above findings are based'DaleWard, a member of the UEU's bargaining committee, wasabsent but signed the contract on.November 14 .' 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDees would have to be signed, up quickly before UEUand the Respondent executed a contract which wouldbar a Board election. Accordingly, Perkins left about180 membership application- cards with Curcio for suchcontingent use. After Perkins also spoke to some 12employees the next day concerning the merits of affilia-tion, Curcio arranged for him to meet at,Curcio's homeon November 3 with all 'UEU's officers, President Rog-ers, Secretary-Treasurer Brock, and himself, and com-mitteemen Shambaugh, McMillen, and Ward. At thismeeting,the subject of affiliation was thoroughly dis-cussed and UEU's constitution and bylaws werereviewed to determine whether there was an impedimentto affiliation. Since the constitution and bylaws weresilenton the subject, Shambaugh individually polledUEU's officials who unanimously voiced approval ofaffiliating with UAW" and agreed to make such a recom-mendation to the membership with the understanding,however, that the ultimate decision still rested withthe members. After the poll was taken, UEU's attorney,John Grimm, arrivedat thismeeting.Upon beinginformed of the proposed action, he, too, indicatedthat it was a good idea.Plans were then made forholding a membership meeting to consider and voteupon the affiliation proposition Because the constitutionand bylaws made no provision for affiliation, it wasdecided to call a specialmeeting astherein provided."On Saturday, November 4, UEU officers and theexecutive committee met in Brock's home where theyaddressed envelopes to UEU members in which theyenclosed a notice of special meeting"called by TheExecutive Committee for the purpose of discussing andvoting on a Resolution to affiliate" UEU with UAW.The meeting date was set for 2 p.m., Wednesday,November 8, at the 'employees' clubhouse. Two lists,previously furnished by the Respondent, were used tosecure the names of the members and most of theiraddresses." Only one notice was sent to an address"According to Ward, he did not indicate his attitude toward affiliationbut simply stated that he was willing to put the matter to a membershipvoteHowever,the testimony of other participants in the meeting'was to the contrary and there is no evidence that Ward opposedaffiliation at any time while the subject was under consideration Itherefore do not credit Ward's testimony in this respectArt II of the constitution and bylaws providesSection 4A special meeting of the Union may be called at anytime by the President or the Executive CommitteeNotice ofsuch meeting shall be given by posting notice of such meeting,on the bulletin board of the employer,not less than three daysprior to such meeting and which notice shall fix the time andplace of said meeting and state the business to be transactedat such meeting No other business shall be transacted at a specialmeeting other than those matters stated in the notice of the callof such meetingAs will later' be shown, the Respondent and UEU insist that themore elaborate procedures of ' artXI dealing with the amendmentof the constitution and bylaws were applicable to effect an affiliationAdmittedly, these procedures were not followed nor did the affiliationvote satisfy the two-thirds vote of the members required for the adoptionof an amendment'"One list,which contained both names and addresses,was obtainedfrom the Company's office in the latter part of June or beginningof July for use in connection with a UEU election The other listwas a dues checkoff list which was obtained from the office in theearly part of October and was utilized when a vote was taken duringwhere more than one employee lived as members ofthe same family. Approximately 220 out of 251 mem-bers" appearing on the lists were sent notices thatSaturday afternoon,with Brock mailing those directedto Indiana addresses12 and Rogers mailing those withOhio addresses. Although 25 members testified that theydid not receive such a notice, they nevertheless attendedtheNovember8meetingand most of them voted onthe affiliation question. A notice was also posted ina garage which served as strike headquarters. It isnot denied that the foregoing method of notifying themembership did not literally conform with the constitu-tion and bylaws which simply required the posting ofnotice on the plant bulletin board 3 days before thespecial meeting. However, such posting would obviouslyhave been a futile gesture as the plant was shut downbecause of the strikeIn the meantime,as indicated above, the UEUnegotia-tors reached agreement with the Respondent on a newcontract on November 7. As the affiliation meeting hadalready been scheduled for the next day, the UEUofficials decided to avail themselves of this occasionto submit the agreement to the membership for ratifica-tion.On November 8, the special meeting was held. Exceptfor International Representatives Perkins and Nicholsand two or three other visitors, only members eligibleto vote on acceptance of the contract and affiliationwere permitted to attend. UEU Vice President Curcioand Secretary-Treasurer Brock stationed themselves atthe entrance to the assembly hall and undertook thetask of checking the eligibility of individuals seekingadmission against an updated list of employee-members.Four employees who joined the UEU at the door bypaying $1 monthly dues" were also permitted to attend.Shortly before the meeting was opened, and at thesuggestion of Perkins, the UEU officersand executivecommiteemen conferred14 and reaffirmed their intentionto proceed with the' affiliation' proposal, even thoughthey had already reached agreement on a contract withthe Respondent.Following this conference, "the membershipmeetingwas called to order by President Rogers. After thethat month on a company contract proposal and subsequently on whetherto strike. This list was updated by inclusion of names of employeeswho joined UEUafter its receipt Since it did not contain any addresses,the officers and committeemen checked telephone books or relied ontheir own knowledge for addresses of members not recorded on theJune or July list11Itappears that on November 8 there were about 360 employeesin the bargaining unitThose not belongingtoUEU werenot sentany notice of the special meeting12Ihave no doubt that Brock mailed the Indiana notices the afternoonof November 4 However,there is a conflict in testimony as to whethershe did so by handing the letters directly to the Butler postmasterI find this conflict unnecessary to resolve13To be eligible for membershipinUEU,an employee must have90 days' service in the Company and pay $l monthly dues It appearsthatone of these employees,Charles Price, might have had a fewdays less than the 90 days' service However,in accepting him intomembership Brock acted on seniority information which she had previ-ously secured from the Respondent's office14While attending this conference, Curcio and Brock were relievedof their duties at the door by two members UNIVERSAL TOOL & STAMPING CO.contract was ratified by voice vote, Perkins and Nicholswere introduced to the audience. Perkins then discussedat length the benefits of affiliation and explained UAW'spolicies and objectives. He also stated that, if affiliationwere voted, UEU's officers and executive committeemenwould retain their positions in the affiliated organization.As for the contract the membership had ratified, Perkinsmade it clear that all UAW could do would be topolice and administer it for its duration and processgrievances thereunder.'' A few comments 'were. madeby Nichols after which questions were invited fromthe floor. Thereupon, Curcio read aloud the ResolutionofAffiliation and copies were distributed among themembership. Among other things, the resolution provid-ed:A. That thisorganizationpresently known as Uni-versalEmployees' Union be and is hereafterknown as Local'1510 of the International Union,United Automobile, Aerospace and AgriculturalImplement Workers ofAmerica, (UAW).B. That all assets and property-of this organization,includingbut not limited to its bank account,its bargaining relationship with the Universal Tooland Stamping Company, Inc. be hereafter heldby this organization under the name and styleof Local 1510 of the International Union, United'Automobile, Aerospace and Agricultural Imple-ment Workers of America, (UAW).C. That this organization apply promptly to theInternationalUnion,UnitedAutomobile,Aerospace and AgriculturalImplementWorkersof America, (UAW) for affiliation therewith andfor a charter evidencing such affiliation as Local1510 of said International Union.D. That this organizationcontinueits relationshipwith the Universal Tool and Stamping Company,Inc. as the duly recognized bargaining representa-tive of the production and "maintenance employ-ees of said Company.E. That the officers and committeemen of thisorganization take all steps necessary to accom-plish the objectives set forth hereinabove.After the resolution was read, UEU's attorney, JohnGrimm, presented the recommendation of the officersand the executive committee supporting affiliation butassuring the members that the final decision was forthem to make.Ballots and pencils were then, handed out to themembers with instructions to place a mark in the "Yes"or "No" square denoting their choice. In addition, acardboard box, in which to deposit completed ballots,was produced and exhibited to show that it was empty.Thereupon, the voters proceeded to mark their ballotson tables, the backs or seats' of their chairs, ledges,''Ifind it highly improbable and contrary to the affiliation actionand UAW's persistent efforts to secure recognition that Perkins saidat this meeting that, since the members had voted to accept the contract,therewas nothing UAW could do until the contract expired whenhe would talk to members again I therefore reject employee GoldieJones' testimony to this effect257or any - other available place and to deposit them inthe ballot box through a specially cut out. slit. At theconclusion of the voting, Executive- CommitteemanShambaugh assumed charge of the, tallying. 'He wasassisted by Brock, Committeeman McMillen, and possi-bly, another' member, who noted and tallied the voteas Shambaugh called out the indicated choice. All thiswas conducted in the open with members standing aroundshowed that the resolution' in favor of affiliation wascarried by a vote of 125 to 77.In accordance with the affiliation resolution, a lettersigned-by Rogers, Curcio, and Brock, as officers ofthe "former" UEU, was sent on, December '4 to theUAW International, notifying it that the UEU officersand members had voted to affiliate with UAW as Local1510 and requesting that a local' charter be issued. The-charter and materials were received later in the month.On December 9, Local 1510 held its first membershipmeeting attended by about 69 employees, including Rog-ers, Curcio, and Brock:,UEU Executive- CommitteemenWard and Shambaugh, who did not desire to servein that capacity in Local 1510, were not,present. SinceRogers, Curcio, Brock, and Executive CommitteemanMcMillen agreed to continue serving- in their formerpositions,!` nominations and elections were held onlyto fill the secretary and other. new positions prescribedby the' UAW constitution, and those relinquished byof dues deductions was raised. Because the Respondentdid not remit to Local 1510 the dues deducted pursuantto previously filed UEU checkoff authorization." severalemployees expressed a desire to cancel their checkoff.To accomplish this, the UAW members were advisedto give Brock their UEU membership cards which shewould surrender to the Company, with' notification thatthese individuals withdrew from UEU and wanted theircheckoff authorization terminated. Thereupon,UEUmembership cards were handed to Brock.The following week Brock turned over to' the Compa-ny's payroll clerk about 86 UEU cards''which she hadreceived at the December 9 meeting and thereafter.On this occasion. Brock informed, the. clerk that theindividuals named on- the cards had withdrawn fromUEU and wanted their dues checkoff canceled. Thisrequestwas complied with. In January 1968, Brockpresented about 20,additional cards to the payroll clerk.This time the clerk declined to accept them but suggestedthat they be given to Ward. This was done and Ward,in turn, delivered them to the Company, which thereupondiscontinued the dues deductions from the wages ofthe indicated individuals.Ward also turned in about15 other UEU cards'personally received from employees."'Brock, who previously occupied a dual-office of secretary-treasurer,agreed to serve as treasurer" The last payment made by the Respondent to Brock on behalfon October-19 and covered dues collected in Augustand September The next payment covering dues deductions for Octoberand November was made on December5 to UEU whichWard triedto keep alive- 258DECISIONSOF NATIONALLABOR RELATIONS BOARDSince the affiliation meeting,Local 1510 has beeninpossessionof the UEUbooks, records, files, andbank accounts. On December 8, Brockclosed the UEUchecking account and transferred the funds to a newchecking account opened in the name of"UAW Local1510." On December 15, a similar change and transferof funds were made inUEU's savingsaccount. Local1510 has continued to hold monthly meetings since itsinitial one on December 9.3.UAW's requests for recognitionOn November8, after the affiliation meeting,Rogers,identifying himself as presidentof Local 1510, directeda letter to the Respondent'schief executive officer,Donald C. Mayer, in which he informed him that UEU'smembership voted to affiliate with UAW and that thenameof the "Union" was changed to "Local 1510,International Union,United Automobile,Aerospace andAgriculturalImplementWorkers of America, UAW."The letter further noted that:All officers and functional leaders remain the same,and weanticipate no changein our day to dayrelationshipwith the Company. The continuity oforganization in the Local Union has been completelypreserved and we intend to honor and carry outfully all responsibility as the recognized bargainingrepresentative of the Company's employeesAttached to the letter was a copy of the affiliationresolution.In an effort to establish a friendly bargaining relation-ship, UAW representatives thereafter made several oraland written requests for a meeting with the RespondentHowever,theRespondent refused their requests forthe asserted reason that its attorney had the matterof recogniton under consideration. Finally, on December18, the Respondent's attorney advised International Rep-resentative Perkins that, as UEUwas party to the collec-tive-bargaining agreement,itwas the only organizationthe Respondent could recognize.When Perkins alludedto the affiliation action takenby themembership, theRespondent's attorney questioned its validity. The con-versation ended with Perkins stating that he would filean unfair labor practice charge with the Board, whichhe did on January 8, 1968.4.Survival of the UEUafter November 8Despite the affiliation vote,it is quite clear that therewere UEU members still interested in retaining UEUas an independent labor organization to represent them.Active in this respect was Dale Ward,amember ofthe executive committee,who, together with Ora Sham-baugh,another committeeman,declined to transfer theirallegiancetoUAW.On two occasions in Novemberafter the affiliation meeting,Ward told Plant Superintend-entRitenour that he was concerned that there wereemployees who had not been given notice of that meetingand that the affiliation action was not taken in conformitywith the required procedures for amending the UEUnotmore than120UEUmembers outof about 250whose dues were being deducted by the Respondentpursuant to checkoff authorizations canceled theirauthorizations after this matter was discussedatUAW'sDecember 9 meeting, although the Respondent has remit-ted such moneys to the UEU since December 5. Atthe time of the hearing,theRespondent had on fileapproximately 200 checkoff authorizations for the benefitof UEU.Several days before December 17, a notice addressedto "Members of Universal Employees Union" was post-ed on the plant bulletin board, notifying them that:a special meeting is being called by the remainingmembers of the executive committee for the pur-pose of discussing and voting on the election ofofficers to fill official positions where vancancieswere created by withdrawals from the membershipand for such other business as may be necessaryto conduct concerning the continued establishmentof theU.E U asthe "collective-bargaining agent"for the production employees of Universal Tool& StampingCo., IncOn December 17, the scheduled date, some 40 UEUmembers attended this meetingatwhichWard waselected president,"'Shambaugh, a member of the execu-tive committee,and others to the remaining office andcommittee vacancies.In addition,UEU's constitutionand bylaws and its previously executed collective-bar-gaining agreement with the Respondent were ratified.The next day, Ward informed Ritenour of his electionasUEUpresident and that their contract was againratified at this meeting. In response,Ritenour declaredthat he was available to discuss any grievance withhim. By letter dated December 19, UEU's attorneyalso formally advised the Respondent of the electionof new officers of UEU which was necessitated by"the defection of several former officers of this union."Asserting UEU's status as the bargaining agent of theCompany's employees, the letter stated that UEU"expect-[ed] the company to honor its contract with"thatorganization.In addition,the letter referred tothe fact that UEU had previously delivered to the Com-pany "a series of petitions signed by members of theU.E.U showing that over 180 Universal employeessupport this union."Concluding,the letter stated thatUEU was advised that "several loyal U.E.U. memberswere duped into signing applications for membershipin some other union or rump group, which claims theright of representation,"and that many of these individ-uals have given that union or group written notice ofwithdrawal.With respect to the petitions mentionedin the letter, they affirm the opposition of the signers,"members of Universal Employees'Union,"to affilia-tion with any national labor organization and their desire"to maintain-[their] local labor organization . . . to berecognized as the Bargaining Agent"of the Company'semployees.Moreover,the evidence shows that eightpetitions containing the purported signatures of 168employees, some of whom werenotUEUmembersconstitution and bylaws.Significantly, it appears thatWard was reelected president in July 1968 UNIVERSAL TOOL & STAMPING CO259of had also signed UAW membership cards, were submit-ted to the Respondent at various times between thelatter part of December and January 1968 11It is quite clear that since December 19, if not before,the Respondent, in the face of UAW s conflicting claimhas recognized UEU as the exclusive bargaining representative of the Company's employees and that UEUhas been administering the collective-bargaining agreement, handling grievances and conferring regularly withthe Respondent concerning terms and conditions of em-ploymentB Concluding FindingsIt is the position of the General Counsel and UAWthat, by reason of UEU's affiliation with UAW pursuantto a membership vote which was conducted underappropriate safeguards and after reasonable notice,UAW was essentially thealter egoor continuation ofUEU under another name and as such was entitledto UEU's representational and contractual rights There-fore, they argue, the Respondent violated Section 8(a)(5)and (1) of the Act by refusing to recognize UAW asthe employees' exclusive bargaining representative anddealing, instead, with UEU, an independent labor organi-zation revived by a minority faction headed by UEUPresident Ward Totally in disagreement with these con-tentions, the Respondent and UEU maintain that UAWdid not succeed to UEU's bargaining rights becausethe affiliation action was invalid as it was not takenin conformity with the amendment requirements of theUEU constitution and bylaws and the balloting wasnot conducted under conditionsinsuringa free andhonest choice or after an adequate opportunity to partici-pate in the voting was afforded all employees of thebargaining unit irrespective of their UEU membershipOn the contrary, they argue that the Respondent, undersettled law,was obligated to recognize and bargainwith UEU as the contracting union which had neverceased to exist but continued to function as an independ-ent labor union despite the purported affiliation Inany event, the Respondent contends that it acted ingood faith and to find it guilty of an unlawful refusalto bargain with UAW under the circumstances confront-ing itwould amount to a deprivation of its constitutionalrightsIt is well established that an employer is requiredto continue to recognize a union with which it hasa collective-bargaining contract so long as that contractbars a Board representation election 21' This obligation,'"Since the only critical issue before the Trial Examiner is theUAW s right to recognition by reason of affiliation he did not permitthe parties to litigate the authenticity of the signatures on these petitionsorwhether coercion was practiced in securing them For the samereason the Trial Examiner refused to receive in evidence 199 UAWmembership application cards offered by the General Counsel or permittheir validity to be litigatedThese cards were allegedly signed byemployees over a period of time from the early part of November1967 through February 1968 or possibly later The General Counselrepresented that some of these cards were signed by employees whoalso signed the petition21N L R B vMarcusTrucking Co Inc286 F 2d 583 593 (C A 2)which is rooted in judicially approved contract bar princi-ples the Board has adopted in light of the need tostabilizebargaining relationswith due regard beingaccorded to the statutory right of employees freelyto select their bargaining representative, is not affectedby the union's loss of majority support during the contract term 21 To ignore this obligation would subjectthe employer to a violation of Section 8(a)(5) and (1)of the Act 22 However, there may be circumstanceswhen a contract no longer serves as a stabilizing forceinbargaining relations as when a contracting unionbecomes defunct and ceases to exist or a schism developsfrom a basic intraunion dispute In such a case theemployer is generally relieved of his bargaining dutyuntil the question of representation is resolved at aBoard election 23 On the other hand, where a unionisactually the continuation of another union under adifferent name as a result of affiliation, disaffiliation,merger, or the formation of a new organization andthe predecessor union ceases to exist or unequivocallyabandons its bargaining rights, its successor in theproper case, may be entitled to the predecessor's bargain-ing and contractual rights 24 In that event, an employer'srefusal to recognize and deal with the successor organization violates Section 8(a)(5) and (1) of the Act 2,Applying these principles to the facts of the presentcase, I am led to the conclusion that the Respondentdid not commit any unfair labor practice in refusingenfgasmodified 126 NLRB 1080Harbor Carriers of the Port ofNew York v N I R B306 F 2d 89 91 (C A 2) setting iside 136NLRB 815 on factual grounds cert denied 372 U S 917Hotel Corporalion of PuertoRicoIncd/b/aMiramar Charterhouse144NLRB728Landrum Mills Hotel Corporation d/b/a Hotel La Concha144NLRB 754 SearsRoebuck & Company110NI RB 226 228 ofThe Youngstown Steel Door Company116 NLRB 986 Under prevailingrulesthemaximum term of a contract which would bir an electionis 3 yearsGeneral Cable Corporation139 NLRB 1121General DsruunicsCorporation175 NLRB No 154Marcus Trucking supraat 593Sears Roebuck suprait229Marcus Truckutl, vN L R B supra Harbor Carriers v N I R BsupraMiramar Charterhouse supraHotel La Concha supraindSears Roebuck supra24Hershey Chocolate Corporation121NLRB 901 cfPolarWareCompany139NLRB 1006 where the Board held that a contr-ictprecluded a representation election even though members of the contractmg union had voted to affiliate with the petitioner since the contricting union was not defunct and no schism as defined inHersheyexisted24N L R B vHarrisWoodson Company Inc179 F 2d 720(C A4) enfg 85 NLRB 1215 (bargaining order imended to substitute successorafter change in affiliation)Union Carbide and Carbon CorporationvN L R B244 F 2d 672 (C A 6) enfg 116 NLRB 488 (h irg unmgorder and certification amended to substitute successor consolid'itedunion)NorthElectric Company165 NLRB 942 andEquipmentMansfacturingInc174NLRB No 74 (certification amended to reflectthe name of union with which the certified independent union affiliated)ofBedford Gear & Machine Products Inc150 NLRB I andMissouriBeef Packers Inc175NLRB No 179 where the Bo ird declinedto amend a certification since the certified union w is still a functioningand viable organization opposed to the amendment see alsoThe Pnidcntial Insurance Conipans of America106 NLRB 237 indTheLout stillsRailway Company90 NLRB 678 where the Boird held that a contractwhich was assigned to a newly formed union by the contracting unionbarred a representation election despite i subsequent attempt to revivethe contracting union after its dissolution25Canton Sign Co 174 NLRB No 133 (the employees bargainingrepresentative merged with another union)TheEast Ohio Gas Company140NLRB 1269 (the independent union representative affili ited withanother labor organization) 260DECISIONSOF NATIONALLABOR RELATIONS BOARDto recognize and bargain with UAW. On the. contrary,Ifind that the Respondent performed its statutory dutyin continuing to accord recognition to the independentUEU as the employees' exclusive representative undertheir collective-bargaining agreement.As shown above,after the affiliation vote,theRespondent and UEUofficers and executive committeemen signed the agree-ment with the clear understandingthatUEU was thecontracting union. I am unable to find on the evidencebeforeme, as the argument of the General Counseland UAWsuggests,that upon signing this agreementUEU ceased to exist as an independent labor organiza-tion capable of representing the Respondent's employeesand administering their contract.It is-not without signi-ficance that, not only did 77 employees oppose affiliation,but also not more than 120 UEU members out of atotalmembership of approximately 250 notified thatRespondent that they withdrew from UEU and desiredto cancel their previously filed dues checkoff authoriza-tions in favor of that organization. Clearly, this actionwas taken during a period of time subsequentto UAW'sfirstmembership meeting on December 9, where thematter was discussed.Moreover, at the time of thehearing, the Respondent had some 250 authorizationsfrom employees for dues deductions payable to UEU.The fact that the affiliation vote not surprisingly createda short period of uncertainty as to the identity of thebargaining representative while the Respondent consid-ered which union it was duty bound to recognize nomore underminedUEU as a viableorganization thanitdid UAW. Nor did UEU necessarily become defunctsimply because it was temporarily unable to functioneffectively until a month later when,under the leadershipofWard, a meeting of its members was held to supplantthe old officers and an executive committeeman whohad transferred their allegiancetoUAWand assumedcomparable positions in that organization." Asthe Boardobserved inHershey, supra911, "mere temporary inabili-ty tofunction does not constitute defunctness; nor isthe loss of members in the unit the equivalent of defunct-ness if the representative otherwise continues in exist-ence and is willing and able to represent the employ-ees "27.Ifind that UEU, far from being defunct, was atallmaterial times fully able and willing to representthe Respondent's employees and, indeed, has been actingin such capacity in administering the parties' collective-bargaining agreement,handling employee grievances,and regularly conferring with management with respectto terms and conditions of employment. In addition,UEU hasmaintained its organizational structure andholds periodic membership meetings. For these reasons,itcannot be said that UAW is the same union as UEUunder a different name entitled to administer the contract,as the General Counsel and UAW vigorously urge. Atbest,itwas a new organization claiming to representthe employees at a time when the contract, which hadvirtually its full 3-year term to run yet, precluded aquestion of representation from being raised."'Reachingthe same conclusion in an analogous case,29 the Boardstated in language particularly applicable to the situationhere presented:In [the cited]case, the certified bargaining represent-ative did not disappear after the disaffiliation action.Some but not all members shifted to the new organi-zation;most but not all officers transferred theirallegiance to the Retail Clerks. The certified unaffili-ated Council continued to exist and to representemployees at [the employer's stores]. The RetailClerks therefore stands forth not as thealter egoof the certified unaffiliated Council, but like anyother union which, during the life of a valid bargain-ing contract, has succeeded in diverting to itselffrom the recognized bargaining representative thesupport of a majority of employees in the bargainingunit.As, at thetime the RetailClerksmade itsrequest for bargaining,the Respondent's contractwith the unaffiliated Council still had approximately1year to run, the demand created no questionconcerning representation.If, instead of makingthe demand,the RetailClerkshad filed a representa-tion petition, the Board would have dismissed it.For the same reasons, the Respondent was freeto ignore the demand and to continue dealing withthe bargaining representative recognized by the out-standing collective-bargaining agreement. [Footnoteomitted.]I thereforehold that theRespondentdid notviolateSection 8(a)(5) and (1) of the Act because of its refusalto recognizeUAW and itscontinued recognition ofthe unaffiliatedUEU.3" Accordingly, dismissal of theamended complaint in its entirety is recommended.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS1.The Respondent is engaged in commerce withinthe meaning of Section2(6) and (7) of the Act.2.UEU and UAW are labororganizationswithinthe meaning of Section2(5) of the Act.3.TheRespondent has -not engaged in the unfairlaborpractices alleged in the complaint,as amended.RECOMMENDED ORDER'-''InHarbor Carriers of the Port of New York v N L R B ,306F 2d 89, 94 (C A 2),the court stated,"Defection of officers andseizure ofassets areby no meansindications that the old organizationis continued in the new "27To the same effectCrane And Breed Casket Company,175 NLRBNo 35, andPolar Ware. supra The LouisvilleRailwayandThe PrudentialInsurancecases, sepia relied on by the General Counsel and UAW,are plainly distinguishable since unlike the contracting unions in thosecases, UEU never ceased to existUpon the basis of the foregoing findings and conclu-sions,and upon the entire record in the case, andPolar Ware,supra2NSearsRoebuck and Company,110 NLRB 226, 229See citations in fn 20,supraIn view of my determination herein,itisunnecessary to consider the other contentions advanced by theRespondent and UEU UNIVERSAL TOOL & STAMPING CO261pursuant to Section 10(c) of the National Labor Relationsherein against the Respondent Universal Tool & Stamp-Act, as amendeding Company, Inc , be, and it hereby is, dismissedIt is ordered that the complaint, as amended, issued